848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Michael GRAVITT, Bringing This Action on Behalf of TheUNITED STATES GOVERNMENT, Plaintiff-Appellee,Cross-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellant.  Cross-Appellee.
Nos. 88-3171, 88-3264.
United States Court of Appeals, Sixth Circuit.
May 3, 1988.

Before MERRITT and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The United States ("the government") and General Electric (G.E.) filed separate notices of appeal in this defense contractor fraud action from the district court's order dated January 22, 1988.  That order refused to adopt the report and recommendation of the Magistrate which recommended acceptance of a proposed settlement agreement.  The Qui tam plaintiff has filed a motion to dismiss both appeals.  The government and G.E. oppose that motion.


2
The basis for the motion to dismiss is that the order appealed from is not final for purposes of 28 U.S.C. Sec. 1291.  The refusal to adopt a settlement agreement is an interlocutory order which is neither a "collateral" order under 28 U.S.C. Sec. 1291, nor is it an interlocutory order "refusing" and "injunction" under 28 U.S.C. Sec. 1292(a)(1).   Carson v. American Brands, Inc., 450 U.S. 79 (1981).  See E.E.O.C. v. Pan American World Airways, Inc., 796 F.2d 315, 318 n. 7 (9th Cir.1986) (per curiam) cert. denied 107 S.Ct. 874 (1987);  see also United States v. Jones & Laughlin Steel Corp., 804 F.2d 348 (6th Cir.1986).


3
It is ORDERED that the motion to dismiss be granted as to both appeals 88-3171 and 88-3264.